Title: To Thomas Jefferson from C. W. F. Dumas, 22 February 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 22e. fevr. 1788

Dans le même temps que j’avois l’honneur d’écrireà Votre Excellence la mienne du 12e., Elle me favorisoit de la précieuse sienne de même date, que j’ai bien reçue en son temps.
J’ai cru devoir en communiquer tout de suite le contenu vraiment important, consolant, encourageant, d’abord à mon digne ami Mr. van Staphorst à Amsterdam; et puis aussi à Mr. Luzac à Leide en le priant néanmoins de ne pas risquer, par trop de correctifs (par exemple pour un million de plus ou de moins que peuvent devoir encore en ce moment les Et. unis) d’énerver dans l’opinion publique l’impression favorable qu’y ont faite mes précédentes insertions. Quant à l’article du nouveau Gouvernement, la raison et nature de l’opposition de la Virginie y est si précisément  et si supérieurement déterminée et caractérisée, que je l’ai laissé le maître d’en tirer parti dans tout son entier pour un article dans sa feuille, persuadé qu’il fera le plus grand honneur au Peuple Américain et à ses Conducteurs, et qu’il anéantira pour toujours les mauvaises impressions que d’autres papiers ont cherché à donner de l’opinion, notamment de la Virginie.
Un brave homme d’ici vient de me remercier cordialement, de ce que les éclaircissemens qu’il m’avoit demandés, et que je lui ai donnés, l’ont déterminé à garder ses Effets Américains (d’environ 15 mille florins), contre l’avis de ses Courtiers, qui l’avoient allarmé sur le prétendu schisme des Etats-Unis.
Je me trouve, grâce à Dieu, convalescent d’une très-fâcheuse fièvre de nerfs, qui m’avoit presque réduit aux Abois.
L’on fait dès à présent de grands préparatifs ici pour le 8 de Mars prochain, jour de naissance du Prince. Toute la Ville sera illuminée, les hôtels des Ministres étrangers, et par conséquent aussi celui des Etats-unis comme les autres. Dieu nous fasse à tous la grâce, que cette fête se passe sans désordre et malheur!
Je suis avec le plus vrai respect, De Votre Excellence Le très-humble et très-obéissant serviteur,

C W F Dumas


Lorsque Votre Excellence en aura le loisir, une juste idée de l’opposition de Rhode-Island, de son origine, causes, et durée probable, me feroit grand plaisir de la part de Votre Excellence; comme aussi quelles deux autres Provinces nommément s’opposent encore et jusqu’à quel point.
Je n’ai pas laissé ignorer à Mr. Luzac l’idée distinguée qu’a Votre Excellence de son Papier.

